—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Queens County (Fitzmaurice, J.), dated February 9, 1995, which, after a hearing, awarded custody of the parties’ child to the father.
Ordered that the order is affirmed, without costs or disbursements.
Custody matters are within the discretion of the Family Court, and its findings should be accorded great deference on *412appeal since it was in the best position to evaluate the testimony, character, and sincerity of the parties (see, Eschbach v Eschbach, 56 NY2d 167, 173-174; Matter of Canazon v Canazon, 215 AD2d 652; Klat v Klat, 176 AD2d 922, 923). Its determination should not be disturbed unless it lacks a sound and substantial basis in the record (see, Matter of Canazon v Canazon, supra; Crum v Crum, 122 AD2d 771.
We find no basis to disturb the Family Court’s determination in this case that it is in the best interests of the child to be placed with his father (see, Eschbach v Eschbach, supra, at 171).
The mother’s remaining contentions are without merit. Bracken, J. P., Rosenblatt, Altman and Luciano, JJ., concur.